Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/03/2020 and 11/30/2020 have been entered.

DETAILED ACTION
Claims 1-24 remain pending.
Claims 9 – 22 have been examined; wherein claims 9 and 18 have been amended;
Claims 1 – 8 and 23 – 24 were withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 9 and 18 (remark; p. 9, second full paragraph) have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.  See Tepper et al. (Pub. No. US 2012/0167075 A1.)

Claim Objections
Claims 11, 12, 17, and 19 – 22 are objected to because of the following informalities:  
Claim 11
Last line; change “a remote server” to --the remote server--.
Claim 12
Last line; change “an acyclic graph” to --the acyclic graph--.
Claim 17
Line 5; insert --the-- before “GUI segments”.
Claim 19
Line 5; change “a content” to --contents--.
Claim 20
Line 4; change “an acyclic graph” to --the acyclic graph--.
Claim 21
Lines 1 – 2; change “an acyclic graph” to --the acyclic graph--.
Claim 22
Change all “the segments” to --the application segments--.
Appropriate correction is required.

Claim Interpretation

Claim 9 recites recite a system comprising a sandbox runtime and a graphical user interface scanner, and claim 17 recites the graphical user interface scanner.  In view of specification (paragraphs [0032, 0040, 0075, & 0100]), the sandbox runtime and 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the acyclic graph” in line 8.  It is not clear whether “the acyclic graph” refers to “an acyclic graph” in claim 18 or “an acyclic graph” in claim 20.  Hence “the acyclic graph” renders claim 21 indefinite. 
“the acyclic graph” in line 8 of claim 21 is considered to refer to “an acyclic graph” in claim 20.
Claim 22 is dependent claim of claim 21; therefore, it is also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 12 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuacharoen et al. (Pub. No. US 2004/0006637 A1; hereinafter Kuacharoen; art of the record) in view of Tepper et al. (Pub. No. US 2012/0167075 A1; hereinafter Tepper), McDiarmid et al. (Pub. No. US 2010/0306270 A1; hereinafter McDiarmid; art of the record), and Dolph et al. (Pub. No. US 2019/0121619 A1; hereinafter Dolph; art of the record.)

Claim 9
Kuacharoen teaches a system having one or more processors for executing a mobile application (Kuacharoen, Fig. 1; [0045 – 0048] …As illustrated in FIG. 1, a client may be computer 102a, a laptop computer 102b, a wireless unit (such as a cellular telephone) 102n, a personal digital assistant (PDA)…--… A client may run an agent to communicate with the server, a loader to load and run the software units, and a linker to link software units together), the system comprising: 
[
execute the mobile application by loading a minimum bootable subset (MBS) (Kuacharoen, Fig. 10; [0100 – 0107] Component streaming of application (MBS)…; [0126 – 0136] …As noted above, block streaming and component streaming allow a client to begin using application software without having to have all of the application software completely downloaded to the client. In some cases, parts of the application software are not downloaded from the server until they are requested by the client…) the MBS being a partial set of application segments (the minimum necessary of the sub-components (MBS) is partial set of application segments) and the application segments formed by segmenting a binary code base of the mobile application (Kuacharoen, Fig. 8; [0114 – 0119] … The component stream-enabling handler files 803 and the source code 804 of the application software are used by the compiler 202 to generate a binary image stream-enabled application software 805. The binary image stream-enabled application software is sorted into components 806…; Fig. 3 & associated texts, segmenting binary codes into code segments) and mapping segments of the binary code base at a binary level (Kuacharoen, Fig. 8; [0117 – 0119] Advantageously, the exemplary embodiment of component streaming minimizes the client's effort in locating and obtaining functions by ; 
[ 
predict, based on (1) an acyclic graph that reflects a current state of the mobile application (Kuacharoen, [0135 – 0136] For example, the order of execution of application software may be viewed as a control/data flow graph 1000 (acyclic graph, execution graph) as illustrated in FIG. 10.  In this example, the client may use block B1 1001 and block B2 1002 (current state) in executing application software…Applying software profiling to the example illustrated in FIG. 10, if the client begins execution of branch A by using block B3 1003 (current state), then the server can background stream block B5 1005 and block B6 1006 to the client…) and (2) [a next application segment needed by the mobile application, the next application segment (Kuacharoen, [0135 – 0136] For example, the order of execution of application software may be viewed as a control/data flow graph 1000 (acyclic graph, execution graph) as illustrated in FIG. 10…Applying software profiling to the example illustrated in FIG. 10, if the client begins execution of branch A by using block B3 1003 (current state), then the server can background stream block B5 1005 and block B6 predict that block B3 needs blocks B5 and B6 [Wingdings font/0xE0] download B5 and B6; and
upon determining that the next application segment is not in the MBS or local on the system, generate a resource request to retrieve the next application segment from a remote server (Kuacharoen, [0135 – 0136] For example, the order of execution of application software may be viewed as a control/data flow graph 1000 (acyclic graph, execution graph) as illustrated in FIG. 10…Applying software profiling to the example illustrated in FIG. 10, if the client begins execution of branch A by using block B3 1003 (current state), then the server can background stream block B5 1005 and block B6 1006 to the client…), predict that block B3 needs blocks B5 and B6 and these blocks are not yet downloaded [Wingdings font/0xE0] download B5 and B6.
But, Kuacharoen does not explicitly teach predict, based on a probability of a next application segment needed by the mobile application, the next application segment.
However, Tepper teaches predict, based on a probability of a next application segment needed by the mobile application, the next application segment (Tepper; [0019 – 0020] … In one example, a unit of software is a "component"--i.e., a functional unit of the software…; Fig. 1, [0025] At 102, an initial part of a software package is loaded… If the program is some other type of program (e.g., word processor, spreadsheet, etc.), then the initial part of the program may include the program's main loop (current state), as well as the component that implements a "welcome screen" (current state), or the component that implements the "open file" function (current state), the components that allow editing of a blank document (current state), etc…If it is determined at 104 that no particular part of the program is being requested, then the process shown in FIG. 1 goes into an anticipatory or predictive mode, downloading parts of the program that will decrease the expected cost of future downloads…Thus, the process continues to 110 to identify what to download next. Various considerations may be involved in determining what to download. One such consideration is likelihood of use (block 112)--i.e., what unit of the program is likely to be used next…After the decision as to what to download has been made, the process continues to 120 to download the selected unit…; Figs. 2 – 6 and associate texts, a process using graphs and table to determine probability that a unit (software component) will be used next.)
Kuacharoen and Tepper are in the same analogous art as they are in the same field of endeavor, streaming application.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Tepper teachings into Kuacharoen invention to give Kuacharoen ability to determine probability that a component(s) to be used next in order to download it during idle resources to make efficient use of transmission bandwidth as suggested by Tepper ([0004 – 0005].)
But, Kuacharoen and Tepper do not explicitly teach a sandbox runtime and interface between the mobile application and a host operating system so that the mobile application accesses remotely stored application segments as local resources. 
However, McDiarmid teaches 
a sandbox runtime (McDiarmid, Fig. 1; [0019 – 0020] The virtual application client 104 may create a separate virtual environment, referred to herein as an ; 
interface between the mobile application and a host operating system so that the mobile application accesses remotely stored application segments as local resources (McDiarmid, [0019 – 0020] The virtual application client 104 may create a separate virtual environment, referred to herein as an application sandbox 106, to execute each application streamed from the virtual application server 110… According to embodiments, the virtual application client 104 presents the component files and other elements of the application software to the OS and other programs executing on the user computer 102 through a virtual file system representation 120. The virtual file system representation 120 may appear to the OS and the other programs as a local installation of the application, including the traditional file and folder structure. The OS and other programs executing on the computer may interact with these application component files through the file system provided by the OS…)
Kuacharoen, Tepper, and McDiarmid are in the same analogous art as they are in the same field of endeavor, streaming application.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate McDiarmid teachings into Kuacharoen/Tepper invention to include a sandbox which allows the components of the application software to execute in isolation from the remainder of a system as suggested by McDiarmid ([0019].)
a graphical user interface (GUI) scanner configured to index GUI segments from the application segments.
However, Dolph teaches a graphical user interface (GUI) scanner configured to index GUI segments from the application segments (Dolph, [0057] Static code analyzer 420 statically scans code or program instructions of application 102 to determine which GUI objects are located within GUI screens. Static code analyzer 420 analyzes the computer software of application 102 without executing the application 102. In an implementation, static code analyzer 420 scans some version of the source code of application 102, and in the other implementations, static code analyzer 420 scans some version of the object code of application 102. In some embodiments, the scan of application 102 may determine the available GUI objects that the application 102 may utilize by scanning a library or directory of application 102 that contains references to such GUI objects…; Fig. 8 & [0080 – 0088].)
Kuacharoen, Tepper, McDiarmid, and Dolph are in the same analogous art as they are in the same field of endeavor, managing and monitoring application.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Dolph teachings into Kuacharoen/Tepper/McDiarmid invention to have ability to scan an application for GUI objects which the application utilize as suggested by Dolph ([0057].)

Claim 10
the sandbox runtime downloads one or more application segments corresponding to the requested resource indicated by the resource request (McDiarmid, Fig. 1; [0021] The virtual file system representation 120 (sandbox) may initially reflect all the files in a typical local installation of the application software, even though some of the actual application component files have not yet been streamed from the virtual application server 110 to the virtual application client 104. If the application or another program executing on the user computer 102 requests a specific component file from the virtual file system representation 120 which has not yet been received, the virtual application client 104 will request that the required blocks 118 from the virtualized application package 114 be streamed in real-time from the virtual application server 110 to satisfy the request.) Motivation for incorporating McDiarmid into Kuacharoen is the same as motivation in claim 9.

Claim 11
McDiarmid teaches the resource request is a request from the mobile application for a local resource (McDiarmid, Fig. 1; [0018 – 0021] According to embodiments, the virtual application client 104 presents the component files and other elements of the application software to the OS and other programs executing on the user computer 102 through a virtual file system representation 120. The virtual file system representation 120 may appear to the OS and the other programs as a local installation of the application, including the traditional file and folder structure…--… The virtual file system representation 120 may initially reflect all the files in a typical local installation of the application software, even though some of the actual application , and the one or more application segments corresponding to the requested local resource are provided to the sandbox runtime by downloading the one or more application segments from a remote server (McDiarmid, Fig. 1; [0018 – 0021] …The virtual file system representation 120 may initially reflect all the files in a typical local installation of the application software, even though some of the actual application component files have not yet been streamed from the virtual application server 110 to the virtual application client 104. If the application or another program executing on the user computer 102 requests a specific component file from the virtual file system representation 120 which has not yet been received, the virtual application client 104 will request that the required blocks 118 from the virtualized application package 114 be streamed in real-time from the virtual application server 110 to satisfy the request) Motivation for incorporating McDiarmid into Kuacharoen is the same as motivation in claim 9.

Claim 12
Kuacharoen teaches received resources are prefetched based upon a prediction of the application segment that will be accessed according to an acyclic graph (Kuacharoen, Fig. 10; [0134 – 0136] In sum, software profiling determines which blocks/components are necessary to branches or parts of application software…For example, the order of execution of application software may be viewed as a control/data flow graph 1000 as illustrated in FIG. 10…Applying software profiling to the example illustrated in FIG. 10, if the client begins execution of branch A by using block B3 1003, then the server can background stream block B5 1005 and block B6 1006 to the client…; and, [0126 – 0129] a process for background streaming needed component(s) while application software is running.)

Claim 16
McDiarmid teaches the sandbox runtime is part of a native mobile application that is installed on the host operating system of a mobile device (McDiarmid, Fig. 1; [0019 – 0020] The virtual application client 104 may create a separate virtual environment, referred to herein as an application sandbox 106, to execute each application streamed from the virtual application server 110. The application sandbox 106 allows the components of the application software to execute in isolation from the remainder of the system…) Motivation for incorporating McDiarmid into Kuacharoen is the same as motivation in claim 9.

Claim 17
Dolph teaches the GUI scanner is configured to index the GUI segments by: 
monitoring each application segment loaded by the sandbox runtime (Dolph, [0080 – 0088] FIG. 8 illustrates a method 520 for the GUI screen parser 400 to ; 
determining whether the loaded application segments are the GUI segments (Dolph, Fig. 8; [0080 – 0088] …Method 520 may continue by GUI screen parser 400 analyzing the assembled GUI screens by statically scanning application 102 code (block 524). In one example, static code analyzer 420 scans code of application 102 to identify text GUI objects within GUI screens, scans code of application 102 to identify image GUI objects within GUI screens…); 
extracting contents of the application segments determined to be GUI segments (Dolph, Fig. 8; [0080 – 0088] …Method 520 may continue by GUI screen parser 400 analyzing the assembled GUI screens by statically scanning application 102 code (block 524). In one example, static code analyzer 420 scans code of application 102 to identify text GUI objects within GUI screens, scans code of application 102 to identify image GUI objects within GUI screens…); and 
indexing the contents of the GUI segments to enable the system to use the indexed GUI segments to match the mobile application with user search queries (Dolph, Fig. 8; [0080 – 0088] …GUI screen parser 400 may further generate a hierarchical GUI object tree of the GUI objects identified by scanning code for each GUI screen in application 102…) Motivation for incorporating Dolph into Kuacharoen/McDiarmid is the same as motivation in claim 9.

Claim 18


Claim 19
This limitation is already discussed in claim 17; therefore, it is rejected for the same reasons.

Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuacharoen, Tepper, McDiarmid, and Dolph, as applied to claim 9 above, and further in view of Schmidt et al. (Pub. No. US 2005/0177635 A1; hereinafter Schmidt; art of the record.)

Claim 13
Kuacharoen, Tepper, McDiarmid, and Dolph do not explicitly teach the sandbox runtime generates a dynamic manifest declaring placeholder system-defined program classes.
However, Schmidt teaches the sandbox runtime generates a dynamic manifest declaring placeholder system-defined program classes (Schmidt, [0036] …More particularly, a web-based virtual machine that provides a sandbox framework to allocate server resources for each application may have several advantages over virtual hosting…; [0050] In one embodiment, sandbox 4 may comprise a main framework module 42…; [0054 – 0057] In one embodiment, the sandbox framework module 42 may enforce functionality based resource limits by intercepting function calls made in (placeholder)…Function pointers that are affected by the framework are replaced with function pointers into a function table 54 of framework module 42…)
Kuacharoen, Tepper, McDiarmid, Dolph and Schmidt are in the same analogous art as they are in the same field of endeavor, managing and monitoring application.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Schmidt teachings into Kuacharoen/Tepper/McDiarmid/Dolph to include function pointer tables which contains address of code to be executed when a function is invoked by an application as suggested by Schmidt ([0055].)

Claim 14
Schmidt further teaches the sandbox runtime intercepts an intent call from the mobile application and replaces a declared placeholder class with an actual class indicated by the intent call and required by the mobile application (Schmidt, [0050] In one embodiment, sandbox 4 may comprise a main framework module 42…; (placeholder)…Function pointers that are affected by the framework are replaced with function pointers into a function table 54 of framework module 42…) Motivation for incorporating Schmidt into Kuacharoen/McDiarmid/Dolph is the same as motivation in claim 13.

Claim 15
Schmidt further teaches the actual class includes  an activity class (Schmidt, [0060] … The new functions or classes are automatically added to the human-machine interface provided by the application management interface module 46 that allows the functionality templates to be configured.)  Motivation for incorporating Schmidt into Kuacharoen/McDiarmid/Dolph is the same as motivation in claim 13.

Claims 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuacharoen, Tepper, McDiarmid, and Dolph, as applied to claim 18 above, and further in view of Chakrabarti et al. (Pub. No. US 2008/0300851 A1; hereinafter Chakrabarti.)

Claim 20
Kuacharoen, Tepper, McDiarmid, and Dolph do not explicitly teach recording an order of the application segments accessed during the execution of the mobile application; and generating an acyclic graph of the application segments based on the recorded order of the application segments.
However, Chakrabarti teaches
recording an order of the application segments accessed during the execution of the mobile application (Chakrabarti, Fig. 3; [0042 – 0047] … At step 302, an input legacy application program code is parsed to obtain virtual blocks (application segments) of program code, each virtual block representing a node of a DAG corresponding to the input legacy application…At step 304, instrument strings are inserted in the parsed legacy application program code. Instrumentation of the program code facilitates the tracking (recording) of data changes occurring through the program as well as the execution path of the program…); and 
generating an acyclic graph of the application segments based on the recorded order of the application segments (Chakrabarti, Fig. 3; [0042 – 0047] … At step 302, an input legacy application program code is parsed to obtain virtual blocks (application segments) of program code, each virtual block representing a node of a DAG corresponding to the input legacy application…At step 304, instrument strings are (recording) of data changes occurring through the program as well as the execution path (execution order) of the program…At step 308, a reduced DAG corresponding to the legacy application program code is obtained by using node compression algorithms for reducing the number of nodes in the DAG (new DAG)…)
Kuacharoen, Tepper, McDiarmid, Dolph, and Chakrabarti are in the same analogous art as they are in the same field of endeavor, managing and monitoring application.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Chakrabarti teachings into Kuacharoen/Tepper/McDiarmid/Dolph to track execution path of an application to dynamically create a reduced acyclic graph as suggested by Chakrabarti ([0011].)

Claim 21
Kuacharoen teaches
creating an application segment table by mapping the accessed application segments (Kuacharoen, Fig. 8; [0117 – 0119] Advantageously, the exemplary embodiment of component streaming minimizes the client's effort in locating and obtaining functions by keeping a table of locations. The table is called the component interface table. Each entry in the table includes: an identification of a function; and an address for the function in the client's memory. If a function is not in the client's memory, then the address field includes an address for a locator function for requesting the ; 
 when an application segment that is accessed is matched to an application segment mapped in the application segment table (Kuacharoen, Fig. 8; [0017 – 00119] Advantageously, the exemplary embodiment of component streaming minimizes the client's effort in locating and obtaining functions by keeping a table of locations. The table is called the component interface table. Each entry in the table includes: an identification of a function; and an address for the function in the client's memory. If a function is not in the client's memory, then the address field includes an address for a locator function for requesting the component or sub-component containing the function to be transmitted from the server to the client…; and Fig. 9 & associated texts.)
Chakrabarti teaches 
monitoring the execution of the mobile application to determine which application segments are accessed and in what sequence the application segments are accessed (Chakrabarti, Fig. 3; [0042 – 0047] … At step 302, an input legacy application program code is parsed to obtain virtual blocks (application segments) of program code, each virtual block representing a node of a DAG corresponding to the input legacy application…At step 304, instrument strings are inserted in the parsed legacy application program code. Instrumentation of the program code facilitates the tracking (recording) of data changes occurring through the program as well as the execution path (execution order) of the program…At step 308, a reduced (new DAG)…); 
generating an entry in the acyclic graph when an application segment that is accessed  (Chakrabarti, Fig. 3; [0042 – 0047] … At step 302, an input legacy application program code is parsed to obtain virtual blocks (application segments) of program code, each virtual block representing a node of a DAG corresponding to the input legacy application…At step 304, instrument strings are inserted in the parsed legacy application program code. Instrumentation of the program code facilitates the tracking (recording) of data changes occurring through the program as well as the execution path (execution order) of the program…At step 308, a reduced DAG corresponding to the legacy application program code is obtained by using node compression algorithms for reducing the number of nodes in the DAG (new DAG)…); and 
recording the matched application segment as the entry in the acyclic graph (Chakrabarti, Fig. 3; [0042 – 0047] … At step 302, an input legacy application program code is parsed to obtain virtual blocks (application segments) of program code, each virtual block representing a node of a DAG corresponding to the input legacy application…At step 304, instrument strings are inserted in the parsed legacy application program code. Instrumentation of the program code facilitates the tracking (recording) of data changes occurring through the program as well as the execution path (execution order) of the program…At step 308, a reduced DAG corresponding to the legacy application program code is obtained by using node compression algorithms for reducing the number of nodes in the DAG (new DAG)…) Motivation for incorporating 

Claim 22
Chakrabarti teaches recording the order of the segments is completed after all the segments are loaded by a sandbox runtime at least once (Chakrabarti, Fig. 3; [0042 – 0047] … At step 302, an input legacy application program code is parsed to obtain virtual blocks (application segments) of program code, each virtual block representing a node of a DAG corresponding to the input legacy application…--… At step 304, instrument strings are inserted in the parsed legacy application program code. Instrumentation of the program code facilitates the tracking (recording) of data changes occurring through the program as well as the execution path (execution order) of the program…--…At step 308, a reduced DAG corresponding to the legacy application program code is obtained by using node compression algorithms for reducing the number of nodes in the DAG (new DAG)…) Motivation for incorporating Chakrabarti into Kuacharoen/Tepper/McDiarmid/Dolph is the same as motivation in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                     
/S. Sough/SPE, Art Unit 2192